Citation Nr: 1222478	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder.

2.  Entitlement to service connection for a chronic left knee condition. 

3.  Entitlement to service connection for blurred vision.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose and Jan Dils, Attorneys-at-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, which denied service connection for PTSD and blurred vision; and May 2005 and November 2005 rating decisions, which denied service connection for a chronic left knee condition.  

Additionally, the Board notes that a rating decision was issued in July 2011 which denied service connection for malingering versus major depressive disorder, claimed as depression.  The Veteran's representative indicated in an August 2011 statement that the Veteran disagreed with this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds it appropriate to recharacterize the issue on appeal as a claim for service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, in order to consider all reported psychiatric disabilities in accordance with Clemons.

The Board notes that the claims file contains a November 2011 statement of the case (SOC) which addressed the issue of entitlement to an evaluation in excess of 40 percent for residuals of fifth metacarpal fracture of the right hand with injury to the ulnar nerve.  However, as a timely substantive appeal was not submitted with regard to this claim, this claim is currently not on appeal before the Board.  

In November 2011, a videoconference hearing was held before the undersigned Veterans Law Judge in Winston-Salem, North Carolina, RO.  A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304. 

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for service connection for blurred vision, the Board notes that the Veteran has asserted that he has developed blurred vision as a result of medication that he has been prescribed.  Specifically, the Veteran indicated at the November 2011 hearing that he believes tramadol has caused his blurred vision.  He asserts that he takes this medication for pain resulting from a number of disabilities, including his claimed knee disability and his service connected ulnar nerve disability of the right hand.

A review of the Veteran's service treatment records reflects no complaints, treatment, or diagnoses of blurred vision.  The Board notes that medical evidence of record reflects that the Veteran is taking tramadol for pain and trazodone for insomnia.  In an August 2010 VA treatment record, the Veteran reported some bilateral visual blurring.  It was suggested that the Veteran try holding trazodone and, if there is no improvement, try HS Muro 128 gel.  The Board notes that the August 2010 VA treatment record suggests a possible relationship between visual blurring and trazodone.  This medication is apparently prescribed for insomnia, for which the Veteran is not service connected. 

However, in light of the Veteran's assertions, and given that the possible implication of a service-connected disability as a basis for some of his medication, the Board finds that the necessity for a VA examination is shown for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a blurred vision disability of any kind.  If so, the examiner should opine as to whether this blurred vision disability was caused or aggravated by his active duty service or by any medications that he is currently taking or has taken in the past.  The examiner should specifically list for which disabilities the Veteran is taking each pertinent medication. 

With regard to the Veteran's claim for service connection for a chronic left knee condition, the Veteran claims that he injured his left knee during service.  Specifically, it was asserted at the November 2011 hearing that he fell from a deuce and a half while cleaning it and sustained a sort of blunt force trauma type of injury to his left knee.  The Veteran asserted that he did sustain a gunshot wound to that leg prior to service and there is fragmentation from that bullet in the leg.  However, his left knee condition is not caused from the gunshot wound but was caused from an in-service injury.  

A review of the service treatment records reveals that the Veteran complained of left knee pain second to blunt trauma to the left patella 5 days ago in a July 1981 service treatment record.  In January 1982 service treatment record, the Veteran was noted as having minor swelling of the left knee with not too much soreness and a soft-tissue contusion.  

Most recently, the Veteran has submitted a September 2011 private medical record from Dauphin Orthopedics, in which he was noted as having a left knee condition.  It was noted in this record that the Veteran was injured during the course of his military service in 1981 when he slipped and fell off of a large truck.  He struck his knee either on the running board or the ground.  He was treated at the infirmary.  The physician stated that he believes that it is more likely than not that the current difficulties he is having with his patellofemoral joint as reflected on the MRI are a direct result of the contusion of the knee in 1981.  A fall from that height would certainly be enough of an injury to cause major cartilage injury beneath the patella.  MRI scanning was not available at the time so there was most likely no way to make the exact diagnosis back then. The MRI done in 2008, however, confirms the presence of an old cartilage injury with subchondral cystic changes.  The physician stated that he, therefore, would be able to connect his present symptoms with the injury in 1981.

The Board has considered the September 2011 private medical opinion.  However, it appears that this opinion did not take into account the Veteran's reports of being shot in the leg prior to service.  Therefore, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a left knee disability of any kind.  If so, the examiner should opine as whether this left knee disability was caused or aggravated by his active duty service. 

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a major depressive disorder, the Veteran asserted at the November 2011 hearing that he went on an exercise called Blue Northern in Watertown, New York, or in Fort Drum, New York.  During this time, he tried to ignite a MOGAS heater, and it blew up in his face.  He claims that his skin was hanging off his body and he had no hair.  He claims that he was sent to the dispensary, where they took some gauze or sponges and scraped all the skin off his face.  Then, ointment was applied to his face and his face was wrapped.  He was then sent to Fort Hood, Texas, where he was followed every day for about 3 weeks at the dispensary in Killeen, Texas.  The Veteran claims that he was given a Certificate of Achievement award for completing the exercise Blue Northern.  It was also asserted at the November 2011 hearing that the Veteran has depression as secondary to his service-connected hand disability, as his hand disability is so limiting. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind.  Moreover, the service treatment records reveal no evidence of the Veteran burning his skin or being treated for burned skin.  

Recently, the Veteran submitted a December 2011 private mental status examination.  When asked what happened in service to cause him to be depressed, he reported that he injured his hand in service, went back to light duty, then was okay until years later when he started getting depressed.  He referred to his hands and reported that his depression began in about 2003.  He also mentioned that, in the service, he "hurt [his] left knee, couldn't run, walking with a limp, aggravating - the pain and also blown up, [his] face, skin peeling off."  He was embarrassed by his appearance.  Now, he feels worse, "can't run, can't use [his] hand."  The examiner noted that it is therefore clear that the Veteran's depression is service connected.  In conclusion, it was noted that the Veteran had some injuries during service and this appears to have set off some kind of highly obsessive disorder, especially since the Veteran felt disfigured and "face blown off."  The examiner noted that the Veteran does suffer from depression, which is clearly related to injuries, his feelings of frustration, restriction of activities, and with a sort of downhill course in ability to be employed or maintain relationships.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate, psychotic disorder, not otherwise specified (by history), as well as schizo-typal - obsessive personality.     

The Veteran underwent a VA psychiatric examination in April 2011.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that he was "blown up" during an exercise called Blue Northern in service.  The Veteran reported that he lit the heater and it exploded, causing second and third degree burns on his face, and he was transported back to Fort Hood.  The examiner concluded by diagnosing the Veteran with malingering versus major depressive disorder.  The examiner noted that the Veteran underwent psychological testing on December 21, 2009, at the request of his psychiatrist, who suspected malingering due to inconsistencies noted in his reporting and the fact that the Veteran had submitted a claim for PTSD.  The Veteran was diagnosed with malingering based on the testing results.  The examiner noted that, due to the above evidence, she suspects that the Veteran may be continuing to exaggerate symptoms.  As he was last tested in 2009, additional psychological testing is needed in order to determine if the Veteran is still malingering.  The examiner noted that she is currently unable to determine the severity of the depressive symptoms reported above and likewise cannot determine the level of social and occupational impairment due to possible exaggeration of symptoms.  As previously stated, psychological testing is needed to determine if exaggeration of symptoms is currently occurring.  The examiner concluded by stating that she cannot provide the requested medical opinion due to suspected exaggeration of symptoms.      

In a May 2010 VA treatment record, the Veteran was noted as having a reported history of mood disorder, not otherwise specified, and alcohol dependence in questionable remission, who clearly appears to be malingering.  This has been supported by psychological testing.  The Veteran was also noted as having an Axis II diagnosis of a personality disorder not otherwise specified. 

In a November 2006 VA treatment record, the Veteran was diagnosed with PTSD.  In an August 2006 VA treatment record, the Veteran reported that, while in Fort Drum, New York, a bomb blew up in his face that burned his skin and hair.  It was noted later in this session that it may been a stove as opposed to a bomb.  The Veteran was diagnosed with depression.  It was also noted that the Veteran boxed in service and that it is quite possible that he has brain damage due to multiple blows to his head, which may contributed to his symptoms.  

The Veteran was noted in an April 2001 medical record from North Carolina Department of Health and Human Services as having chronic paranoid schizophrenia, unspecified and untreated. 

The Board notes that the December 2011 private examiner indicated that it is clear that the Veteran's depression is service connected and that the Veteran had some injuries during service, which appear to have set off some kind of highly obsessive disorder.  However, the Board also notes that this opinion appears to be based at least in part on the Veteran's reports of having his face blown off in service.  As the service treatment records contain no evidence of such an event, and as there is ambiguity regarding a psychiatric diagnosis in the April 2011 VA examination report, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Specifically, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a psychiatric disability of any kind, to include a major depressive disorder or PTSD according to criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  If so, the examiner should opine as to whether this psychiatric disability of any kind was caused or aggravated by his active duty service or was caused or aggravated by his service-connected hand disability. 

Additionally, the RO should take this opportunity to attempt to obtain any VA treatment records relating to the claims on appeal that have not yet been associated with the claims file, to specifically include any treatment records from VA facilities in Charlotte, North Carolina, and Salisbury, North Carolina.  The Veteran also indicated in January 2004 that he sought treatment at the Columbia VA Medical Center (VAMC) and at Walter Reed from 1985 to 1988.  Moreover, the Veteran asserted at the November 2011 hearing that he first sought psychiatric treatment in 1988 while working for the Federal Reserve in Sumter, South Carolina.  Attempts should be made to obtain these records as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records relating to the issues on appeal that have not yet been associated with the claims file, to specifically include any treatment records from VA facilities in Charlotte, North Carolina, and Salisbury, North Carolina, dating back to 2005.  Additionally, obtain any and all available treatment records from the Columbia, South Carolina, VAMC, and Walter Reed Army Medical Center dating back to 1985. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain any available psychiatric treatment records dating back to 1988 while the Veteran was in Sumter, South Carolina, referred to at the November 2011 hearing.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for an appropriate VA examination for his claimed blurred vision condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed blurred vision condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a blurred vision condition of any kind.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's blurred vision condition was caused or aggravated by his active duty service or any medications he has taken or is currently taking.  The examiner should specifically list for which disabilities the Veteran is taking each pertinent medication. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for an appropriate VA examination for his claimed left knee condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left knee condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a left knee condition of any kind, and, if so, whether such condition was caused or aggravated by his military service.  The examiner should specifically consider whether the Veteran had a pre-existing left knee condition prior to entering service as a result of a gunshot wound and the possibility that the Veteran's active duty service aggravated a pre-service left knee condition.  If determined that the Veteran had a pre-existing left knee condition, the examiner should provide a specific opinion as to whether any pre-existing left knee condition permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Schedule the Veteran for an appropriate VA psychiatric examination for his claimed psychiatric disability, to include PTSD and major depressive disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed psychiatric disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a psychiatric disability of any kind, to include a major depressive disorder or PTSD according to the DSM-IV criteria.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disability of any kind, to include a major depressive disorder or PTSD, was caused or aggravated by his active duty service or by a service-connected disability of any kind, to specifically include his service-connected hand disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent SOC or supplemental statement of the case (SSOC) was issued with respect to these issues.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



